Citation Nr: 9929703	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for right inguinal hernia repair, recurrent, 
reducible, with tender right testicle.  

2.  Entitlement to a disability rating greater than 10 
percent for tender scar, status post release of right 
inguinal nerve entrapment.  

3.  Entitlement to a disability rating greater than 10 
percent for a scar from left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from March 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The case returns to the Board following a remand to the RO in 
August 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The right inguinal hernia is manifested by a small, 
tender bulge that is shown on exertion only and that is 
spontaneously reducible, as well as longstanding right 
testicular tenderness.  In addition, there is significant, 
intermittent, shooting pain in the right groin area 
attributed to nerve entrapment.   

3.  The scar from the release of right inguinal nerve 
entrapment demonstrates tenderness and numbness.  

4.  The scar from left inguinal hernia repair has numbness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right inguinal hernia repair, recurrent, 
reducible, with tender right testicle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.114, Diagnostic Code 7338 (1999).  
2.  The criteria for a 10 percent disability rating for right 
inguinal nerve entrapment have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code 8360 (1999).  

3.  The criteria for a disability rating greater than 10 
percent for tender scar, status post release of right 
inguinal nerve entrapment, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.118, Diagnostic Code 7804 (1999).  

4.  The criteria for a disability rating greater than 10 
percent for a scar from left inguinal hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issues at 
hand.

Factual Background

The RO established service connection for right inguinal 
hernia repair with scar from release of ingrown nerve 
entrapment in a February 1984 rating decision.  A 
noncompensable (0 percent) rating was assigned.  In a June 
1984 decision, the RO characterized the disability as right 
inguinal hernia repair with scar from release of ingrown 
nerve entrapment with a tender scar and a tender right 
testicle.  At that time, a 10 percent disability rating was 
assigned. 

In May 1995, the veteran submitted a claim for an increased 
rating.  He was experiencing increased sensitivity of the 
right testicle.  Physical contact was at times very 
uncomfortable or painful.  He also had testicular pain from 
lack of support or pressure from undergarments.  The veteran 
related that he had constant pain in the lower groin and 
abdominal areas.    

VA hospitalization records showed that the veteran was 
admitted for surgical treatment of a left inguinal hernia in 
April 1995.  At discharge, he continued to have some 
incisional tenderness that was well-controlled with pain 
medications.    

In connection with his claim, the veteran underwent a VA 
examination in July 1995.  With respect to the right inguinal 
hernia repair, he related that he had to be careful crossing 
his legs or performing other activities due to a tender right 
testicle.  There was some numbness and pressure in the area 
of the recent surgical repair of a left inguinal hernia.  He 
took aspirin or Tylenol several days a week.  Examination was 
significant for occasional abdominal discomfort radiating 
from the right testicle when crossing his legs.  The veteran 
indicated that the pain level ranged from 5/10 up to 7-+10/10 
with sexual activity or other activity that jarred the 
scrotum or testicles.  The right inguinal scar was well 
healed.  The left inguinal scar was red, well healed, with 
numbness, but without adhesion or tenderness.  There was 
palpable tenderness of the right testicle and epididymis 
without edema, erythema, or heat.  Examination revealed no 
deformity.  The size and consistency of the testicles was 
within normal limits.  The diagnosis was status post right 
inguinal hernia with right testicular tenderness, status post 
left inguinal hernia repair, and right testicular pain 
secondary to status post right inguinal hernia repair by 
history.  

In a December 1995 rating decision, the RO continued the 10 
percent rating for the right inguinal hernia disability.  In 
addition, it awarded compensation for a scar from a left 
inguinal hernia repair performed at a VA medical facility and 
assigned a 10 percent rating.  The veteran timely appealed 
that decision.  

In his February 1996 notice of disagreement, the veteran 
stated that he re-injured himself after the left hernia 
repair.  He now had constant and sometimes enormous pain in 
both the right and left hernia areas.  He thought the right 
hernia might need to be repaired again.  In December 1995, he 
suffered an attack of severe pain in the right testicle, 
groin, and leg that lasted for several hours.  The veteran 
explained that these problems restricted his activities and 
his ability to work.   

Additional VA records indicated that the veteran was 
hospitalized in February 1996 for surgical repair of a left 
inguinal hernia.  Notes indicated that he felt a tearing 
sensation in the right and left groin areas when carrying a 
television.  The pain increased on both sides.  There was 
pain with coughing, bowel movements, or any type of 
Valsalva's maneuver.  There was longstanding right testicle 
tenderness.  Examination at admission revealed a somewhat 
painful right testicle to palpation with an enlarged cord.  
The right groin was painful to palpation over the old scar.     

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in June 1998 for evaluation of the disabilities 
at issue.  He complained of sharp, intermittent, shooting 
pains in the right groin, as well as numbness over the 
incisions bilaterally.  Examination revealed intermittent 
sharp pain in the right inguinal region.  There was a very 
small, tender bulge noted laterally with straining.  However, 
it reduced spontaneously.  There were no other tender areas 
and no testicular swelling.  Examination of the right hernia 
repair incision revealed numbness over its full length.  The 
scar was well healed and hardly noticeable.  The left hernia 
repair incision was well healed, but also showed decreased 
sensation.  In his assessment, the examiner stated that the 
veteran was status post bilateral inguinal hernia repairs 
complicated by nerve entrapment on the right side.  The 
examiner commented that the veteran's most significant 
problem was the pain in the right groin and testicle, which 
was most likely attributable to nerve entrapment.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Right Inguinal Hernia Repair

The right inguinal hernia is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code (Code).  .  
A 10 percent rating is awarded when the hernia is post-
operative recurrent, readily reducible, and well supported by 
truss or belt.  A 30 percent rating is assigned if the hernia 
is small, post-operative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  

The June 1998 VA examination report shows that the right 
inguinal hernia is manifested by a small, tender bulge, shown 
on exertion only, that is spontaneously reducible.  There is 
also longstanding right testicular tenderness.  The Board 
that finds this symptomatology does not more nearly 
approximate the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against entitlement to a disability rating greater than 10 
percent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.114, Code 7338.     

However, the Board observes that the VA examiner specifically 
found that the shooting pain in the right groin area was most 
likely due to nerve entrapment, rather than from the hernia 
itself.  This aspect of the disability is not contemplated by 
the criteria set forth in Code 7338.  Therefore, the Board 
finds that the veteran is entitled to a separate rating for 
nerve entrapment.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  But see 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).   

The rating schedule provides several diagnostic codes 
applicable to disability involving the ilio-inguinal nerve: 
38 C.F.R. § 4.124a, Code 8530, paralysis; Code 8630, 
neuritis; and Code 8730, neuralgia.  38 C.F.R. § 4.124a.  
Under Code 8530, a 10 percent rating is awarded for severe to 
complete paralysis of the ilio-inguinal nerve.  A 0 percent 
rating is assigned for mild to moderate paralysis.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Considering the comments from the VA examiner, and resolving 
doubt in the veteran's favor, the Board finds that the 
disability from right nerve entrapment is best analogized to 
neuritis, Code 8630, and assigned a 10 percent rating.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.124a, Code 8630.     

2. Scars

The scar from the release of right inguinal nerve entrapment 
is rated separately from the hernia itself and evaluated as 
10 percent disabling under Code 7804.  38 C.F.R. § 4.118.  
The scar from the left inguinal hernia repair is also rated 
as 10 percent disabling under Code 7804.  Code 7804 provides 
for a 10 percent rating for a scar that is superficial and 
tender and painful on objective demonstration.  

Code 7803 provides for a 10 percent rating for scars that are 
superficial, poorly nourished, and with repeated ulcerations.  
Code 7805 provides for an evaluation based on limitation of 
function of the affected part.  The other diagnostic codes 
for evaluating disability from scars are not applicable in 
this case.  See 38 C.F.R. § 4.118, Code 7800 (disfiguring 
scars of the head, face, or neck), Codes 7801 and 7802 (scars 
from burns).  

Initially, the Board notes that the each scar is properly 
rated under Code 7804.  Specifically, there is no evidence of 
limitation of function of the part affected by either scar.  
Therefore, the scars will be evaluated under Code 7804.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

With respect to the scar from the release of the right 
inguinal nerve entrapment, the June 1998 VA examination shows 
that the veteran has numbness over the length of the right 
inguinal hernia scar.  Otherwise, the scar is well healed.  
Concerning the scar from the left inguinal hernia repair, the 
June 1998 VA examination report shows that it is healed, but 
manifests decreased sensation.  Finally, the veteran has not 
suggested, and the evidence does not show, any basis for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
As 10 percent is the maximum rating allowed by Code 7804, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for the scar from the release of the right inguinal nerve 
entrapment and for the scar from the left inguinal hernia 
repair.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.118, Code 7804.    
 
The veteran, through his representative, argues that an 
additional 10 percent is in order for bilateral inguinal 
hernias.  Notes to Code 7338 indicate that, when there is 
bilateral involvement, the more severely disabling hernia is 
to be evaluated, and 10 percent, only, added for the second 
hernia, if the latter is of compensable degree.  However, 
this provision is not applicable in this case.  The Board 
emphasizes that the December 1995 rating decision specifies 
that compensation for the scar was awarded as a result of VA 
medical treatment pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  The left inguinal hernia is not itself service-
connected or compensated under 38 U.S.C.A. § 1151.  
Therefore, the provision for an additional 10 percent for 
bilateral hernia involvement does not apply. 


ORDER

Entitlement to a disability rating greater than 10 percent 
for right inguinal hernia repair, recurrent, reducible, with 
tender right testicle is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for right-side inguinal nerve entrapment is granted.    

Entitlement to a disability rating greater than 10 percent 
for tender scar, status post release of right inguinal nerve 
entrapment is denied.  

Entitlement to a disability rating greater than 10 percent 
for a scar from left inguinal hernia repair is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

